Citation Nr: 1310843	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a knee injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board issued a decision in October 2010 that denied the issues on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further development.

The Court stated that the Veteran's informal brief to the Court contained assertions that could be construed as allegations of VA negligence in furnishing medical care, thus raising the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  There is no record that a claim for benefits under 38 U.S.C.A. § 1151 has been developed and adjudicated in the first instance by the RO as Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for actions in compliance with the Court's Order.  VA will notify the appellant if further action is required on his part.


REMAND

The Court's Decision stated VA had not satisfied the Duty to Assist in that insufficient efforts were made to obtain in-service treatment records from Ellyson Field in Pensacola, Florida.  

The Veteran asserts that while assigned to Ellyson Field he suffered an injury that resulted in loss of consciousness for three days.  The Veteran's service treatment record (STR) is on file but is silent in regard to this incident.  In October 2009 the RO submitted a request through the Personnel Information Exchange System (PIES) for records of the reported incident; in December 2009 a PIES response stated that the National Personnel Records Center (NPRC) had no retired treatment records from Ellyson Field.  

The Court held that just because the NPRC does not have records from Ellyson Field does not mean that the records do not exist elsewhere, or that further efforts to obtain such records would be futile.  In the absence of such a determination, VA is under an obligation to continue to seek the record and to provide appropriate notice to the Veteran of any inability to obtain them.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159 c)(2). 

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the appropriate service department and/or Federal agency to obtain service treatment/hospital records regarding inpatient treatment provided to the Veteran at Ellyson Field or other service medical facility in Pensacola, Florida.  The service department and/or Federal agency must also be asked to identify any other agency or department that could provide such information, and follow-up inquiries must be conducted accordingly.
  
All attempts to secure this evidence, and all documents obtained in response to those attempts, must be documented in the claims file or Virtual VA.  

If, after making reasonable efforts to obtain the requested service treatment records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence.  A formal finding of unavailability of service records must also be associated with the file or Virtual VA addressing why further attempts to obtain such records would be futile.  

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



